An appeal having been taken to this Court by the above-named appellants from a judgment of the Supreme Court, New York County (Barbara R. Kapnick, J.), entered on or about July 7, 2008, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 22, 2010, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Tom, J.P., Buckley, Catterson, Freedman and AbdusSalaam, JJ. [Prior Case History; 19 Misc 3d 1138(A), 2008 NY Slip Op 51061(U).]